DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kusaka (2005/0258796).  Regarding independent claim 1, Kusaka teaches a charging power supplying system using a motor driving system (Figs. 1 and 10), comprising: an inverter (12) that is connected to a battery (10), includes at least one switching device, and is configured to change an on/off state of the switching device and to convert power stored in the battery to output the converted power to an output terminal of the inverter; a motor (14) including a plurality of coils that each receive power provided from the output terminal of the inverter; a charging power output terminal (near 16) that is connected to a neutral point to which the plurality of coils of the motor is commonly connected and outputs current output from the neutral point to an external charging target (18 and/or 20); and a controller (24) configured to control a switching device in the inverter based on current of the output terminal of the inverter such that an amplitude of current output to the charging power output terminal (In) 
Regarding claim 2, Kusaka teaches the controller determines a duty of the switching device in the inverter based on a difference between a current detection value obtained by detecting current output from the neutral point and a preset neutral point current command, and direct current (DC) link voltage corresponding to voltage of a side of the battery of the inverter. ([0048], [0081])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kusaka (2005/0258796).  Kusaka teaches the charging power supplying system as described above.  Kusaka also teaches (Fig. 11) the controller including a current control device including a subtracter configured to calculate a different between a current detection value obtained by detecting current output from the neutral point and a preset neutral point current command, a control device configured to generate a voltage command value for allowing a calculating result of the subtracter to converge to ‘0’, and determine a first switching duty of the switching device in the inverter, which corresponds to a ratio of DC link voltage corresponding to voltage of an 
Kusaka fails to explicitly teach the use of a divider to determine a first switching duty.  The Examiner takes Official Notice that dividers are known to be used in control devices.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute a divider into Kusaka’s controller/control device to determine the first switching duty, since it involves a mere simple substitution of control device elements to perform the same function of determining a first switching duty, corresponding to the claimed ratio. 
Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: the references of record, either alone, or in combination, do not teach or suggest at least the limitations of: Regarding claim 4, the use of a nonlinearity compensator and adder, as claimed, to generate a correction duty.  Claims 5-9 depend upon claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
6-18-2021

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836